Exhibit 10.2


AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”), dated as of January
23, 2015, is entered into between FRANCISCUS DIABA (“Executive”) and ENDEAVOR
IP, INC., a Nevada corporation (the "Corporation").


RECITALS


WHEREAS, the Executive and the Corporation are parties to the Employment
Agreement, dated as of November 7, 2014 (the “Agreement”), and wish to amend the
Agreement in accordance with the terms of this Amendment.


AGREEMENT


NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:


1.           Defined Terms.  Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Agreement.


2.           Section 2.  The first two sentences of Section 2 of the Agreement
are deleted in full and replaced with the following:


“The Executive shall serve as the President, Chief Executive Officer, and
Chairman of the Board of Directors of the Corporation, with such duties,
responsibilities and authority as are commensurate and consistent with his
positions, as may be, from time to time, assigned to him by the Corporation’s
board of directors in his capacities as the President, Chief Executive Officer,
and Chairman of the Board of Directors. The Executive shall report directly to
the board of directors of the Corporation.”


3.           Reference to Agreement.  After the date of this Amendment, any
reference to the Agreement shall mean the Agreement as amended by this
Amendment.


4.           Full Force and Effect.  Except as expressly modified by this
Amendment, the Agreement is unmodified and this Amendment shall not impair the
full force and effect of the Agreement.


5.           Choice of Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York, without regard to laws
that may be applicable under conflicts of laws principles.


6.           Counterparts.  This Amendment may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Corporation and the Executive have caused this Amendment
to be executed as of the date first written above.


ENDEAVOR IP, INC.






/s/ Andrew Uribe                               s/ Franciscus Diaba 
Andrew Uribe, Director                    FRANCISCUS DIABA
